McDERMOTT, Circuit Judge.
I concur in the order of reversal, in the statement of the ease, and in the principles of law so succinctly stated by Judge COT-TERAL. Whether we are in accord in our construction of the petition as amended is not so clear. I therefore state the reasons which lead me to a reversal.
The petition, as amended at the trial, should be construed as a whole. Appellant, in the briefs here, disclaims any cause of action predicated upon the refusal of appel-lees to release their claims of record, but characterizes her petition as sounding in the wrongful recording of the instruments and not the refusal to release instruments rightfully recorded. The Magnolia alone could release its lease; Noble alone could release his deed. If the refusal of the Magnolia to release is counted on as a cause of action, it would be separable and removable. Appellant in her brief says:
“The cause of action rests upon the joint tort of the parties in placing these instruments of record and particularly the joint action of the Magnolia Company and Mr. Noble in the execution, acknowledgment, delivery, acceptance, and recording of the oil and gas lease.”
We have no present concern with whether there is a misjoinder of a cause of action against Noble alone for recording, the deed *399in 1923, and another against Noble and the Magnolia jointly for giving, accepting, and recording the lease in 1929. Hamilton v. Empire Gas & Fuel Co. (C. C. A. 8) 297 F. 422, certiorari denied 206 U. S. 607, 45 S. Ct. 92, 69 L. Ed. 465. The question is, Does the petition, as amended, state a separable canse of action against the Magnolia? If so, the cause is removable; otherwise not.
I find nothing in the petition as amended, which can fairly be construed as undertaking to allege a separable cause of action against the Magnolia for its own act in recording its lease with knowledge that its lessor had no title. Whether the petition charges any joint wrong in recording the deed or lease, or whether there is any proof of such joint wrong, is not before us; the District Court had no jurisdiction unless a separable cause of action was stated.